Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Caceres (US
20160242369 A1) in view of Anastasi (US 8925247 B1, as cited by applicant in IDS dated 05/08/2020)
and further in view of Bailey (US 20180035626 A1).
Regarding claim 1, Caceres discloses a container garden irrigation assembly for automatically 
watering each container in a container garden without supervision (see fig 1) said assembly comprising: a reservoir (20) for containing a fluid; a pump (30) being positioned inside said reservoir thereby facilitating said pump to be submerged in the fluid; a primary hose being fluidly coupled to said pump wherein said primary hose is configured to receive the fluid pumped by said pump (see fig 1, primary hose connected to pump 30), a hose splitter (100) having said primary hose being fluidly coupled thereto; and a pair of secondary hoses (two 62 extending from 70, see fig 1), each of said secondary hoses being fluidly coupled to said hose splitter wherein each of said secondary hoses is configured to receive the fluid (see fig 1), a control unit (50) being positioned adjacent to said reservoir, said control unit being in electrical communication with said pump (see cord from pump to 50, see also para 0022, pump connected to 50), said control unit turning said pump on and off at predetermined times of day (see para 0022), and an irrigation unit (100, see annotated figure 1), said irrigation unit being in fluid communication with said pump through fluid communication with a respective one of said secondary hoses (see annotated figure 1), wherein each of said irrigation units is configured to receive the fluid from said pump, each of said irrigation units includes a plurality of irrigation pipes (pipes 60), each of said irrigation pipes (60) being positioned over a container garden having each of said irrigation ports being aligned with a respective one of a plurality of containers in the container garden wherein each of said irrigation ports is configured to release the fluid onto the respective container (see fig 1).
	Caceres fails to teach said pump has an intake and an exhaust, said pump urging the fluid inwardly through said intake an outwardly through said exhaust when said pump is turned on; said primary hose being fluidly coupled to said exhaust of said pump and wherein each of said irrigation pipes having a plurality of irrigation ports therein.
	Bailey teaches said pump has an intake (114) and an exhaust (outlet 120), said pump urging the fluid inwardly through said intake an outwardly through said exhaust when said pump is turned on (see 0029), said primary hose being fluidly coupled to said exhaust of said pump (see para 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with a pump having an intake and exhaust, and the fluid moving out the exhaust which is coupled with the primary hose as taught by Bailey in order to efficiently and effective move the water to irrigate the plants. 
Anastasi teaches each of said irrigation pipes having a plurality of irrigation ports therein (155, 
see fig 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the emitters of Caceres with the plurality of irrigation ports as taught by Anastasi to allow for increased simultaneous watering of multiple plants.
	The modified reference teaches the claimed invention except the pair of irrigation units. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified reference with the duplication of the irrigation units (as seen in modified and annotated figure 1) to allow for simultaneous watering of multiple planting pots to increase gardening efficiency and ensure the plants receive the optimum watering conditions, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image1.png
    796
    912
    media_image1.png
    Greyscale

Modified and annotated figure 1

	Regarding claim 2, the modified reference teaches the assembly according to claim 1, and Caceres further discloses wherein said control unit comprising: a housing having a front wall (front wall of 50, see fig 1), a conductor being coupled between said housing and said pump, said conductor being electrically coupled to said pump (see cord from pump to 50, see also para 0022, pump connected to 50) 
and a control circuit (processor 55, see fig 3) being positioned within said housing, said control circuit being electrically coupled to said conductor, said control circuit receiving an on input and an off input (can receive user input for watering schedule, see para 0022 and 0024), said pump being turned on when said control circuit receives said on input, and said pump being turned off when said control circuit receives said off input (see para 0022, 50 activates and deactivates water pump 30).

Regarding claim 3, the modified reference teaches the assembly according to claim 2, and
Caceres further discloses wherein said control unit includes a clock (timer 50) being positioned within said housing, said control circuit receiving said on input when said clock reaches a pre-determined watering time (activate and deactivate pump 30 based on watering times, see para 0022), said control circuit receiving said off input when a pre-determined duration of time has passed after the watering time (activate and deactivate pump 30 based on watering times, see para 0022). 
	The modified reference fails to teach said clock being electrically coupled to said control circuit, said clock tracking the time of day.
	Bailey teaches said clock being electrically coupled to said control circuit, said clock tracking the time of day (real time clock 150, see para 0028).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the clock tracking the time of day as taught by Bailey to ensure the watering schedules are correct.

Regarding claim 4, the modified reference teaches the assembly according to claim 3. 
The modified reference fails to teach wherein said control unit includes a keyboard being
positioned on said front wall of said housing wherein said keyboard is configured to be manipulated by a user, said keyboard being electrically coupled to said control circuit, said keyboard programming said pre-determined watering time into said clock, said keyboard programming said pre-determined duration of time into said clock.
Bailey teaches wherein said control unit includes a keyboard being positioned on said front wall 
of said housing wherein said keyboard is configured to be manipulated by a user (see para 0028, keyboard for input), said keyboard being electrically coupled to said control circuit, said keyboard programming said pre-determined watering time into said clock, said keyboard programming said pre-determined duration of time into said clock (see para 0028, keyboard for input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the keyboard of Bailey to allow for easy user input of the watering cycles.

Regarding claim 5, the modified reference teaches the assembly according to claim 3, and Caceres further discloses wherein said control unit includes a display being coupled to said front wall of said housing (see timing display on 50, fig 1), said display being electrically coupled to said control circuit, said display displaying indicia comprising words and numbers for communicating operational parameters of said clock and said control circuit (see timing display on 50, fig 1).

Regarding claim 6, the modified reference teaches the assembly according to claim 2, and Caceres further discloses wherein said control unit includes a power cord (cord connecting control unit 50 to plug 40) being coupled to and extending away from said conductor, said power cord having a distal end with respect to said conductor (end of power cord in plug 40), said distal end having a male plug being electrically coupled thereto wherein said male plug is configured to be plugged into a power source comprising a female electrical outlet (see female electrical outlet 40).

Regarding claim 10, the modified reference teaches the assembly according to claim 1, and Caceres further discloses each of said irrigation pipes (60, see fig 1) being in fluid communication with said inlet fitting (100), wherein said irrigation pipes are configured to receive the fluid (water flow through secondary hoses 62, through inlet fitting 100, down to irrigation pipes 60, see para 0023 and fig 1).
The modified reference fails to teach each of said irrigation pipes has an outer wall, said outer wall of each of said irrigation pipes having said irrigation ports extending therethrough, said irrigation ports being spaced apart from each other and being distributed along a full length of said irrigation pipes, each of said irrigation ports being positioned on a bottom side of said irrigation pipes; and each of said irrigation pipes is horizontally oriented above a line of containers in the container garden thereby facilitating said irrigation ports to drip the fluid into the containers.
Anastasi teaches each of said irrigation pipes has an outer wall (wall of 150, see fig 1), said outer 
wall of each of said irrigation pipes having said irrigation ports (155) extending therethrough, said irrigation ports being spaced apart from each other and being distributed along a full length of said irrigation pipes (see fig 1), each of said irrigation ports being positioned on a bottom side of said irrigation pipes (see fig 1), and each of said irrigation pipes is horizontally oriented above a line of containers in the container garden thereby facilitating said irrigation ports to drip the fluid into the containers (see fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the irrigation ports and horizontal setup of Anastasi in order to ensure each of the plants in the containers receives adequate watering.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caceres (US 20160242369
A1) in view of Anastasi (US 8925247 B1, as cited by applicant in IDS dated 05/08/2020) and Bailey (US
20180035626 A1).
Regarding claim 11, Caceres discloses a container garden irrigation assembly for automatically 
watering each container in a container garden without supervision (see fig 1), said assembly comprising: a reservoir (20) for containing a fluid; a pump (30, see fig 1) being positioned inside said reservoir thereby facilitating said pump to be submerged in the fluid (see fig 1), a control unit (50) being positioned adjacent to said reservoir, said control unit being in electrical communication with said pump, said control unit turning said pump on and off at predetermined times of day (see para 0022), said control unit comprising: a housing having a front wall (front wall of 50, see fig 1), a conductor being coupled between said housing and said pump, said conductor being electrically coupled to said pump (see cord from pump to 50, see fig 1, see also para 0022, pump connected to 50), and a control circuit (processor 55, see fig 3) being positioned within said housing, said control circuit being electrically coupled to said conductor (coupled with cord from 50 to pump, see fig 1), said control circuit receiving an on input and an off input (can receive user input for watering schedule, see para 0022 and 0024), said pump being turned on when said control circuit receives said on input, and said pump being turned off when said control circuit receives said off input (see para 0022, 50 activates and deactivates water pump 30), an clock (timer 50) being positioned within said housing, said clock being electrically coupled to said control circuit, said control circuit receiving said on input when said clock reaches a pre-determined watering time, said control circuit receiving said off input when a pre-determined duration of time has passed after the watering time (pump turned on and off based on watering cycle, see para 0022), a display being coupled to said front wall of said housing (see timing display on 50, fig 1), said display being electrically coupled to said control circuit, said display displaying indicia comprising words and numbers for communicating operational parameters of said clock and said control circuit (see timing display on 50, fig 1), a power cord (cord connecting control unit 50 to plug 40) being coupled to and extending away from said conductor, said power cord having a distal end with respect to said conductor, said distal end having a male plug being electrically coupled thereto wherein said male plug is configured to be plugged into a power source comprising a female electrical outlet (see female electrical outlet 40), a primary hose being fluidly coupled to said pump wherein said primary hose is configured to receive the fluid pumped by said pump (hose extending from pump to 70, see modified and annotated fig 1), a hose splitter (70, see fig 1) having said primary hose being fluidly coupled thereto; a pair of secondary hoses (two hoses 62 extending from 70), each of said secondary hoses being fluidly coupled to said hose splitter (70) wherein each of said secondary hoses is configured to receive the fluid (see fig 1), and an irrigation unit (100, see fig 1), each of said irrigation units being in fluid communication with said pump through fluid communication with a respective one of said secondary hoses (see annotated figure 1), wherein each of said irrigation units is configured to receive the fluid from said pump, each of said irrigation units being positioned over a container garden having each of said irrigation ports being aligned with a respective one of a plurality of containers in the container garden wherein each of said irrigation ports is configured to release the fluid onto the respective container (see fig 1), each of said irrigation units including: an inlet fitting (100), said inlet fitting (100) having an input (one incoming tube, i.e. secondary hose see fig 1) and a pair of outlets (outlet into two irrigation pipes 60, see fig 1), a plurality of irrigation pipes (60, see fig 1), each of said irrigation pipes (60, see fig 1) being in fluid communication with said inlet fitting (100), wherein said irrigation pipes are configured to receive the fluid. 
Caceres fails to teach said clock tracking the time of day, a keyboard being positioned on said 
front wall of said housing wherein said keyboard is configured to be manipulated by a user, said keyboard being electrically coupled to said control circuit, said keyboard programming said pre-determined watering time into said clock, said keyboard programming said pre-determined duration of time into said clock; said pump having an intake and an exhaust, said pump urging the fluid inwardly through said intake an outwardly through said exhaust when said pump is turned on; each of said irrigation units having a plurality of irrigation ports therein, each of said irrigation pipes having an outer wall, said outer wall of each of said irrigation pipes having said irrigation ports extending therethrough, said irrigation ports being spaced apart from each other and being distributed along a full length of said irrigation pipes, each of said irrigation ports being positioned on a bottom side of said irrigation pipes, and each of said irrigation pipes being horizontally oriented above a line of containers in the container garden thereby facilitating said irrigation ports to drip the fluid into the containers. 
	Bailey teaches said clock tracking the time of day (real time clock 150, see para 0028), and a keyboard being positioned on said front wall of said housing wherein said keyboard is configured to be manipulated by a user (see para 0028, keyboard for input), said keyboard being electrically coupled to said control circuit, said keyboard programming said pre-determined watering time into said clock, said keyboard programming said pre-determined duration of time into said clock (see para 0028, keyboard for input) and said pump has an intake (114) and an exhaust (outlet 120), said pump urging the fluid inwardly through said intake an outwardly through said exhaust when said pump is turned on (see 0029). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Caceres with the clock tracking the time of day as taught by Bailey to ensure the watering schedules are correct and with the keyboard of Bailey to allow for easy user input of the watering cycles, and with a pump having an intake and exhaust, and the fluid moving out the exhaust in order to efficiently and effective move the water to irrigate the plants.
Anastasi teaches each of said irrigation units having a plurality of irrigation ports therein (155, 
see fig 1), and each of said irrigation pipes has an outer wall (wall of 150, see fig 1), said outer wall of each of said irrigation pipes having said irrigation ports (155, see fig 1) extending therethrough, said irrigation ports being spaced apart from each other and being distributed along a full length of said irrigation pipes (see fig 1), each of said irrigation ports being positioned on a bottom side of said irrigation pipes (see fig 1), and each of said irrigation pipes is horizontally oriented above a line of containers in the container garden thereby facilitating said irrigation ports to drip the fluid into the containers (see fig 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caceres with a plurality of irrigation ports to allow for increased simultaneous watering of multiple plants and with the irrigation ports and horizontal setup of Anastasi in order to ensure each of the plants in the containers receives adequate watering.
The modified reference teaches the claimed invention except the pair of irrigation units. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the modified reference with the duplication of the irrigation units (as seen in modified and annotated figure 1) to allow for simultaneous watering of multiple planting pots to increase gardening efficiency and ensure the plants receive the optimum growth conditions, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

    PNG
    media_image1.png
    796
    912
    media_image1.png
    Greyscale

Modified and annotated figure 1

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
On page 9, Applicant argues that the rejection of claims 7 and 8 does not teach all the claimed 
limitations. The Examiner respectfully disagrees. Caceres teaches a primary hose (first hose 60, fig 1), a hose splitter (70, see fig 1), two secondary hoses (62, see fig 1), and an irrigation unit (100, see fig 1) that further splits into irrigation pipes. Given that the hose is already being split into two hoses to allow for simultaneous watering of multiple planters, it would be obvious and within ordinary skill in the art to add an irrigation unit and its pipes to the other secondary hose, as shown in the modified and annotated figure 1 to expand the watering capabilities and provide a more efficient system.   This is a simple duplication of parts well within the level of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                         
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642